Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 1 of 30




                          EXHIBIT H
                         Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 2 of 30
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                           5/31/20, 8*14 PM




                                                                                 Aleksandra Hilvert <aleksandra@lowelaw.com>



 Fwd: A Zine Called Mike, RESUBMISSION
 Aimee Condayan <aimee.condayan@gmail.com>                                                              Fri, May 29, 2020 at 12:59 PM
 To: Aleks Hilvert <aleksandra@lowelaw.com>

    Me sending her the full. (one final email--her rejection--coming up....) I sound so insufferably needy in this message to
    her that I can barely read it.

    ---------- Forwarded message ---------
    From: Aimee Condayan <aimee.condayan@gmail.com>
    Date: Thu, Dec 18, 2014 at 2:48 PM
    Subject: Re: A Zine Called Mike, RESUBMISSION
    To: Sarah LaPolla <sarah@bradfordlit.com>


    Hi, Sarah,

    Great! I have attached the Word file. Let me know if you need anything else or if it doesn't come through. (I hope you
    feel better! I saw on Twitter that you've been sick.) I hope you enjoy the revision of A Zine Called Mike. I'm so
    committed to making this story work.

    Cheers,
    Aimee

    On Wed, Dec 17, 2014 at 2:56 PM, Sarah LaPolla <sarah@bradfordlit.com> wrote:
     Hi Aimee,

       I'd love to take a look at your revision! Can you please send me the full manuscript as a Word .doc?

       Thanks!

       Sarah


       Sarah LaPolla
       Literary Agent
       Bradford Literary Agency
       sarah@bradfordlit.com


       On Tue, Dec 9, 2014 at 11:36 AM, Aimee Condayan <aimee.condayan@gmail.com> wrote:

         Dear Ms. Lapolla,



                    I’m resubmitting to you because after reading my full manuscript last March, you said you’d
         be willing to read a revision that focused on plot development and pacing. I’ve worked on those. Beth


https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search=…msg-f%3A1668056256597275576&simpl=msg-f%3A1668056256597275576       Page 1 of 29
                         Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 3 of 30
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                          5/31/20, 8*14 PM



         Ann’s journey is down-to-earth and accessible. I hope you enjoy reading the first thirty pages I’ve
         pasted below. I can send the full upon request.

                    Beth Ann hasn’t seen her dad since she was five. At sixteen, she still wonders what happened
         to him. Her hot mess of a mom says he went to prison, but she says a lot of crazy things—at least
         when she’s home, which is pretty much never.

                    At her Podunk high school, wannabe writer Beth Ann can barely keep her head above water.
         Between her dyslexia and daily run-ins with the devastatingly perfect Jenny White and her nasty
         newspaper friends, the only thing that makes school tolerable is her reading specialist Mr. Vitale.
         With some mysterious mix tapes she finds in her mother’s things and her creep of a neighbor, Matt,
         Beth Ann fumbles to find answers to her family’s dissolution and to prove to everyone, once and for
         all, that her goal of becoming a writer is more reality than dream.

                    Like Rainbow Rowell’s Eleanor and Park, Stephen Chbosky’s The Perks of Being a
         Wallflower, and Sarah Dessen’s Just Listen, A Zine Called Mike, a 58,000-word YA novel, is infused
         with music on every page. Though set in the here and now, the book is a love letter to the culture and
         creative energy of the 90s—grunge rock, Riot Grrrls, and the DIY publishing craze.

                    I studied journalism in college and I’ve written for numerous music publications, including
         Revolt in Style and Maximum RocknRoll. I also published my own zine that included band interviews.
         I was totally immersed in the punk scene. Also, my short comedy script, Margarita, was a quarter-
         finalist in the Creative World Awards.

                    Thanks for reconsidering A Zine Called Mike. I look forward to hearing from you soon.

                    Sincerely,

                    Aimee Condayan

                    Aimee.condayan@gmail.com




         A Zine Called Mike


https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search…msg-f%3A1668056256597275576&simpl=msg-f%3A1668056256597275576       Page 2 of 29
                         Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 4 of 30
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                          5/31/20, 8*14 PM



                                                                       Chapter 1




                    The crusade to find my Dad started with a pair of missing earrings.

                    Hot as blazes in the late August morning, I wore a fluttery navy blue dress thin as tracing
         paper. My hair sat in a slouchy cinnamon bun. Look at me, I thought, standing in front of Mom’s
         waterfall dresser mirror. It was something that my morning routine had evolved past cereal and

         toothpaste. The only thing left to do before I ran out of the house was push in the new, jewel-toned
         chandelier earrings Ivy had bought me with her Dad’s credit card. She could do things like that. I

         opened the green plastic jewelry box to get them, but they weren’t there. I had to wear them or else
         Ivy would wonder.

                    “Mom!” I could hear her rattling the wonky toaster downstairs. “Have you seen my earrings
         with the little rhinestones? The new ones?”

                    “You already lost your earrings, Beth Ann?” she hollered through a mouthful of English

         muffin.

                    “No, just...nevermind,” I yelled. Maybe I’d accidentally washed them. We’d have been
         fossilized under laundry a long time ago if not for me. I ran downstairs to check. A wooden bookshelf

         alongside the dryer had spit a box onto the floor. It was absolutely groaning under the weight of comp
         copies of my Mom’s book about child neglect. (We were choking on irony in that house.)

                    There was no jewelry behind the ironic bookshelf, in the washer or the dryer, or anywhere. I
         heard a scraping sound when I put the box on the shelf, so I removed it to look. A metal case was

         lodged between the dryer and the cement wall, wrapped in cobwebs. It was about the size of a loaf of
         bread and covered in peeling, bright band stickers, like a slab of punk rock shrapnel and nothing

         Mom would ever own. I heard the bus wheeze past my house just as I got ahold of it and dusted it off.
         The latch opened easily and a white envelope slipped out.


https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search…msg-f%3A1668056256597275576&simpl=msg-f%3A1668056256597275576      Page 3 of 29
                         Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 5 of 30
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                          5/31/20, 8*14 PM




                    Inside the box was a row of cassette tapes, all of them had hand-written titles on white spines,

         except for one scuffed yellow tape. I slid it from its place and I was struck by the cover art. “FEAR”
         was written inside safety pins on a gold figure’s chest and “toad the wet sprocket” ran across the top.
         I picked up the envelope by my feet. No name, still sealed. I tore it open along the seam and inside
         was a hand-written letter.

                    Steph,

                    If you get this, the tapes are for Beth Ann. I doubt I’ll hear from you again, so I’m sending
         them to your mom’s place. Please give them to Beth Ann, and tell her I love her. I’ll send a forwarding

         address if you e-mail me. The police came looking for you this morning. I told them I didn’t know
         where you were, which is the truth.

                    D

                    “Beth Ann?” Mom called. I jumped. She started down the basement steps. I stuffed the letter
         in the box and kicked it under the bookshelf.

                    “What?”

                    “What are you doing down here? You missed the bus!”

         Do me a favor. I’d passed the driving test in July, but we didn’t have the cash for a second car.

                    “I’ll walk,” I said. It was only two miles if you took the trail.

                    “You better get your butt moving then because I can’t drive you. I have my interview this
         morning,” she said and clipped back upstairs in her heels. She was going for a transfer out from under

         her managing editor, Wayne at the newspaper. I picked up the box of tapes and the envelope and
         stuffed it in the top of my dress where breasts should have been. I looked up at the ceiling where I
         could hear Mom clacking around. Who are you? I thought. Who are we?



https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search…msg-f%3A1668056256597275576&simpl=msg-f%3A1668056256597275576      Page 4 of 29
                         Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 6 of 30
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                          5/31/20, 8*14 PM




                    When I was five, Mom said Dad was going to prison, but she said a lot of things when she
         was home, which was pretty much never. I remembered this, vaguely, until I didn’t and I had to re-
         remember it. She moved us from Arlington to Leslie, a dot on the map under big, southern Virginia
         trees.

                    Clutching the yellow FEAR tape, I hurried outside through the broken side door off the

         kitchen. The door didn’t catch and rather than fixing it, Mom went on pretending like it wasn’t
         broken. Not that we had anything worth stealing other than her shoe collection. And my earrings.
         Once I got past Mom and outside, I yanked the tape box out of my dress and startled when my idiot
         neighbor, Matt, called my name.

                    He stood across the street in his driveway, his elbow propped on the top of a blue muscle car
         I’d never seen before. It sat beside his dad’s police cruiser, which suddenly felt scary instead of safe.

         Matt was tall with white-blond hair and black glasses magnifying know-it-all blue eyes. He tossed
         hair out of his eyes but it fell back. I hadn’t had a real conversation with him in years. Watching him
         incite pretty much all the abuse he suffered because of his smart-ass mouth had given me every
         reason not to. I’d seen him get thrown in the dumpster for knocking Nathan Giles’s painting out of his
         hands, sending it squaring down the sidewalk and falling into a puddle of diesel oil. For no reason.

         That was just Matt. “You want a ride?” he asked.

                    “No,” I mumbled, hurrying toward the trail that opened up beside his house. I stopped at the
         curb and opened the plastic FEAR tape case and the sleeve with the lyrics and cover art unfolded in
         front of me like a map. I noticed a picture tucked inside the case. It was Mom, only younger, with her
         arms around a man with whom I shared a shocking resemblance. My dad, only he was much younger
         than I remembered. I barely remembered. On the back of the photo there was a note that read:

                    Now you can relive our first date. Best night ever! XO. Steph. 1992

                    “It has a tape deck,” Matt offered.


https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search…msg-f%3A1668056256597275576&simpl=msg-f%3A1668056256597275576      Page 5 of 29
                         Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 7 of 30
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                          5/31/20, 8*14 PM




                    Matt’s car smelled like Armour All and coconuts.

                    “So how’s it going,” he said with a comical rhythm. “Brand new year; I’m trying out for drum
         major.” Matt played trumpet. Too much.

                    “So how do you play this tape? I’ve never done this.”

                    “You look great, by the way. I saw you were out running a lot this summer.”

                    “Yeah.” I’d lost twenty pounds. My bestie, Ivy, and I both had. Summer mission
         accomplished.

                    “Did you color your hair? It looks darker. It’s nice.”

                    “No. It’s always been this color.” My hair was somewhere between weak tea and a clarinet,

         depending on the time of year. Shoulder length, thick and fussy, but gagged and bound up top that
         day.

                    “Oh. So you’re doing the news staff this year, I take it?” he asked. Matt saw me going to and
         from work with Mom all summer, I guessed? Was he reading my stories in the paper? Creep. I’d
         interned with mom’s boss’s daughter, Jenny. The Whites. What a pack of assholes.

                    “No,” I said. “You said there’s tape deck?”

                    “How the hell did Jenny get to be in charge of The Burr?” he asked. The Burr, as in chestnut
         burrs, was the name of our school newspaper. “She acts like she’s fuckin’ Aristotle when she’s dumb

         as dirt,” he said. I wished I hadn’t laughed because now he’d think I’d been disarmed. The plan had
         been for me to join the school paper that year. Not now, after the summer I’d had.

                     “I really need to hear to this tape, dude.”



https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search…msg-f%3A1668056256597275576&simpl=msg-f%3A1668056256597275576      Page 6 of 29
                         Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 8 of 30
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                          5/31/20, 8*14 PM




                     “Oh, right. What do you have?” he asked. I held up the case.

                    “Ah. Toad The Wet Sprocket. Glen Philips. Killer vocals, but not my thing. You know they’re
         touring again.”

                    “Really?”

                    “Nah,” he shook his head, confident.

                    “So they aren’t?”

                    “No, they are,” he said. “But you said, ‘really?’ like you didn’t believe me, so…”

                    “Could we just listen to the tape?” He took it from me, his fingertips brushing along my hand.

         Creep!

                    “How would you know something like that—that Toad the Wet Sprocket is touring?” I said.
         “That’s so random.”

                    “How would I not?” There was something different and Un-Matt about him. Stronger jaw.

         Deeper voice. “We should go see them,” he said. “You like music?”

                    “Who doesn’t like music?”

                    “You should write reviews for The Burr. Jenny never covers anything good; just mainstream

         shit.”

                    “That’s because she’s an idiot,” I said.

                    “Damn straight. My buddy Zeke’s girlfriend does a punk zine called SLIT. You could write for
         that. I’ll give you her number.”

                    “No, that’s OK, really.”

                    “Fuck. The train. We’re gonna be late,” he said, coming to a stop before the tracks. He

https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search…msg-f%3A1668056256597275576&simpl=msg-f%3A1668056256597275576       Page 7 of 29
                         Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 9 of 30
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                          5/31/20, 8*14 PM




         sounded glad for it. Matt’s talk of this zine rushed ahead, drowned out by the rumble of the train. He

         put the tape in and the music took off. And nothing was ever the same again.




                                                                       Chapter 3

                    When I got to my locker, Ivy bum rushed me. We were close by because of our last names,

         Beth Ann Castle and Ivy Lou Banner. “Where were you, gorgeous?” she said, beaming her brown
         eyes at me. She reminded me of those dolls. The kind of eyes with an insurance policy. Thick lashes,

         wide stare. She had long, impossibly shiny brown hair. Then she gasped. “You forgot your earrings!”
         she said, clutching my arm.

                    “I decided not to wear them today. My ears feel weak or something.”

                     “Oh. Well, I’ve been standing here by myself like a dick. There’s nobody good this year.

         Here’s your lunch.” Every year, Ivy did a reanalysis of whether we stood in the top-tier social circles

         or grabbed to them with our fists, and, in general, with whom we would associate. It always ended up
         just being me and her and a pizza on Saturday night. And her mom made our lunches. Otherwise I’d

         have been eating onions and mustard packets I’d found in our kitchen. Ivy’s mom didn’t work, she
         volunteered, so she had time and money to do things like make organic bento box meals she’d found

         on Pinterest.

                    “Sorry. Matt drove me and we got caught by the train.” I put the lunch in my locker. The

         thought of eating turned my stomach anyway.

                    “You rode in a car with Matt Rainn?” Ivy said. I swallowed hard and leaned against my
         locker, debating telling her about what I’d found. “Dude, are you OK?” she said. “You look like you

         just drank bleach. Are you on your period? On the first day of school, that sucks.”

                    “I’m not on my period.” I said, smoothing the front of my dress. “Maybe it’s just nerves.” She


https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search…msg-f%3A1668056256597275576&simpl=msg-f%3A1668056256597275576      Page 8 of 29
                        Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 10 of 30
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                          5/31/20, 8*14 PM




         frowned. The thing with Ivy was, I’d never kept anything from her. She knew about my family—or

         what I’d thought was the truth about it, which still wasn’t great. She understood my Mom was part
         crazy. I don’t think she really understood, but she always tried. I’d unloaded all my secrets on her. But

         this was big. Possibly illegal. Scaring off the only friend I had wasn’t on my checklist and neither was
         prompting her to pull an afterschool special on me and go to a trusted adult for my own good.

                    “What do you have to be nervous about, Vixen?” Ivy asked.

                    The bell rang and I flinched.

                    “Are you sure nothing’s wrong?” Ivy frowned.

                    “Yeah,” I said. “I’m a vixen. Can’t lose.” I flashed her the metal: the pinky and index finger

         up, and walked down the hall.

                    Learning that Mom was hiding something about my Dad took me by surprise, but it shouldn’t

         have. It’s what she’d been doing since the day we left him. I walked around the corner to Mr. V’s
         classroom. I took my regular seat in the back. First period was my study hall where he helped kids

         like me with their schoolwork. Mr V had been my reading specialist since ninth grade and over the
         years we’d developed a kind of kinship that was decidedly outside typical. Sometimes I’d forget he

         was my teacher. After a few minutes of welcome back speech stuff, he came over and took a seat

         beside me. The period was loosely structured. We got help as we needed it. He may or may not have
         spent the most time with me, but it’s because we talked. He was single, but it wasn’t pervy.

                    “How was your summer?” He had this thick Rhode Island accent I loved. It stuck out in

         southwest Virginia. My favorite was when he said grocery store because it sounded like GROW-suh-
         reeh Stoowuh.

                    “It was normal,” I said, hoping he’d conveniently forgotten about our multi-step plan to

         launch my journalism career. The newspaper internship had been his idea. I had so much to say, he



https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search…msg-f%3A1668056256597275576&simpl=msg-f%3A1668056256597275576      Page 9 of 29
                        Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 11 of 30
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                          5/31/20, 8*14 PM




         thought, and it was about time I started saying it and calling it work.

                    “Well, I’ve got great news. There’s an opportunity that’s come up and I’d like to see you take
         it,” he said.

                    “OK,” I said cautiously.

                    “There’s a chance for you to win a scholarship to UVA.”

                    “You have lost your ever-loving mind.”

                    “Why do you say that?”

                    “Because,” I said. “UVA is for kids who sleep on Periodic Table sheets and read Moby Dick.

         I’m a dumb kid, Mr. V.”

                    “Whoa, OK, don’t you ever say that again. No you’re not.”

                    “My grades are no indication of that,” I said. Plus, Mom had gotten her communications
         degree from UVA and you never heard the end of it, I swear to God. I wondered if her diploma was

         real. If UVA was real. If I was literally in a coma and not at school at all. When I was nine and still

         couldn’t read, Mom had quietly given up on grooming me as Stephanie: The Sequel. In ninth grade,
         Mr. V resurrected the idea that I had potential.

                    “Stop,” he said. You’re gonna have to step out of your comfort zone, but it’ll be worth it. As

         soon as I heard about this, I thought of you.” I never got that phrase, comfort zone. Like we’re all
         sitting around in a pillow nest yawning. Seriously. Nobody’s comfortable in high school.

                     Apparently, UVA has a scholarship for high school juniors and seniors who want to major in

         journalism. The scholarship was aimed at young women who couldn’t otherwise afford the tuition.

                    “And I have a friend who works in the admissions department. I’ve told her about you and if

         it’s OK, I’d like to share some of your work with her. We have a lot of ins here. As far as the

https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search…msg-f%3A1668056256597275576&simpl=msg-f%3A1668056256597275576      Page 10 of 29
                        Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 12 of 30
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                          5/31/20, 8*14 PM




         scholarship goes, all you have to do is submit clips—those are articles—that you’ve published, along

         with a recommendation letter from a teacher—that’s me—and they’ll award the scholarship to the
         strongest candidate. I think that’s you.”

                    There was a pause and then, “You look different this year, by the way,” he said, squinting at

         me.

                    “Thanks. I run now; I lost twenty pounds.”

                    “Hey! Good for you. Not for nothing, but if you can do that, you can do this.”

                    “You know Jenny White’s editor, right?”

                    “So?”

                    I sighed. “It’s just...I was planning on telling you this anyway and...don’t yell, but I’m

         dropping the class. I’m not gonna take the journalism class, I decided.” The harder I tried to stay
         calm, the faster my heart beat.

                     “Wait, what? You can’t drop the class; we’ve been working up to this for years. With the

         essays, the after school workshops, the internship, all the extra time I spent with you going over last
         year’s paper. How’d the internship go, by the way?”

                    When I used the transcription software at the internship, Jenny and Wayne made faces that

         looked like disappointment so I’d panicked and hidden it, which slowed me down more. When jerks

         make you feel like a jerk often enough, you start to believe you are the jerk.

                    There was another reason, though. A heavily Jenny-related reason I couldn’t be on the paper,
         but I wasn’t going to tell Mr. V about it. After work at the Herald one day in late summer, a

         conversation I was having with Jenny’s boyfriend, Nathan, looked like sex and Wayne saw it and told
         Jenny. I’d been walking laps around the building waiting on Mom to finish work when I ran right into

         Nathan’s beautiful chest. He worked as a lifeguard down the block and came to visit Jenny every day,

https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search…msg-f%3A1668056256597275576&simpl=msg-f%3A1668056256597275576      Page 11 of 29
                        Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 13 of 30
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                          5/31/20, 8*14 PM




         but he never came upstairs, always waited outside for her to come down. I spied on them through the
         window sometimes, but he hadn’t seen me since I’d lost weight until that day.

                    “Oh my God, I’m sorry,” I said, humiliated.

         He looked at me hard, confused. I stopped and said, “What?”

         “Beth Ann?”

         Is that a bad thing? “Yeah,” I said, nervously running my hand through my hair. “I’m just killing time

         while my Mom finishes up and—”

                    “Wow,” continuing to look at me in amazement. “Yeah, I know your mom; she interviewed

         me last year when I broke my ribs.” Her newspaper series on abuse at a local children’s home had
         been awarded and published and celebrated endlessly. The whole town thought she was the Mother

         Theresa with a nice ass for thirty-eight.

                    “Oh,” I said. “Ouch. I broke a rib when I was seven and tried to parachute out my bedroom
         window.” He laughed. “Did yours heal OK, ‘cause mine’s kind of funky.”

                    “You can still feel a lump here,” he said, pointing to a rib midway between down his chest.

         He’d lifted his white T-shirt to show me. “It’s right there, feel it.” I hesitated and slowly ran my

         fingers over that part of his bare chest and he said, “No, right here.” He moved my hand and I felt a
         coin-sized knot. My head was about to explode from touching him. With my hand still resting on him,

         I touched my rib with my other hand.

                    “Wow,” I said, blushing. “Mine has a little bump, but not like yours,” I said, and he smiled at
         the precise moment Wayne came around the corner and saw us with our shirts up touching each other.

         I jerked my hand away from Nathan’s chest. Wayne gave us a death look.

                    “Nathan,” he acknowledged with a stern voice, and kept walking to his car while Nathan and I

         shared a moment heavy with awkward tension. Then we quickly parted ways.

https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search…msg-f%3A1668056256597275576&simpl=msg-f%3A1668056256597275576      Page 12 of 29
                        Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 14 of 30
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                          5/31/20, 8*14 PM




                    Mr. V wanted to know how the internship went? Well.

                    “It was OK,” I said.

                    “Are you sick?” he asked. “You look pale. Are you eating enough?”

                    “Yes, I just changed my mind. I’m sorry.” I sounded monotone, rude. It set him off.

                    “So you’re just going to quit? With no plan B? Do you have a plan B?”

                    “Of course,” I lied. “I wouldn’t just quit something without a game plan.”

                    “OK. Well, let’s hear it.”

                    “I was talking to my friend, Matt, who knows some people and he’s telling them all about me

         and I’ve got this whole thing set up where I’m going to write music reviews for a punk zine called

         SLIT.”




                                                                       Chapter 4

                    Ivy sat with the Normals in the cafeteria while I went to guidance to drop journalism class. I

         couldn’t stop thinking about that letter and Dad’s tape. I’d never heard Mom listen to anything like it.
         Like unmemories seamed together with this sense of longing, and in Matt’s classic car of all places. I

         wanted to touch the words and the notes.

                    Normals were what we called people like Jenny and her friends. People who took all their

         cues from celebrities and tweets. People so magnificently predictable.

                    There was a waiting room outside Mrs. Clatter’s office. Her door was closed.

                    “In trouble already?” a voice said. I whipped around saw Nathan sitting in one of the two blah

         green upholstered chairs, tapping his fingers against the wooden arm rest.


https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search…msg-f%3A1668056256597275576&simpl=msg-f%3A1668056256597275576      Page 13 of 29
                        Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 15 of 30
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                          5/31/20, 8*14 PM




                    “No. I’m dropping a class.”

                    “Oh. What class?” he asked.

                    “Uh....journalism.”

                    “You can’t drop that,” he said.

                    “Oh? Who are you, Mr. Clatter?”

                    “No. But that’s your thing, right? And Becca was asking me about you, if you were on staff

         this year.”

                    “Becca? What did she say?” I asked. I’d always liked Becca. She was technically a Normal,

         one of Jenny’s friends, but she was a badass who played basketball and had always been nice to me.

                    “She said she could use your help. She thinks you’re a better reporter than Jenny. You didn’t
         hear me say that, by the way.” He grinned.

                    “Of course not,” I said.

                    “I hope you aren’t dropping because of … because Jenny’s already forgotten about that.”

                    I could still feel his stomach muscles on my fingertips. I bit my lip and looked away. “No, it’s

         just...I don’t know.”

                    “Do you always quit before you even try something?” he said.

                    “Um, wow, aren’t you bold. Wow...” I gestured toward the door and said, basically to myself,

         “Where’s Clatter?”

                    “I’m just saying. I’ll bet you a Grubb burger it’s worth your time. And you’ll get a press pass.

         Study hall won’t get you backstage to see Taylor Swift.”

                    “I bet I won’t. And do I look like a Taylor Swift fan to you?” I said, giving him a look.

https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search…msg-f%3A1668056256597275576&simpl=msg-f%3A1668056256597275576     Page 14 of 29
                        Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 16 of 30
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                          5/31/20, 8*14 PM




                    “Isn’t everybody?”

                    I let out a breathy, exasperated laugh. “So you just sit in this chair and give everyone who

         comes in a motivational speech? You think you’re really smart, don’t you?”

                    “Smart enough to know graduation credits and a backstage pass are better than study hall.”

                    “A Grubb burger, huh?” I said. “Don’t insult me. You work there.” Grubb’s was a Normals
         hangout. They had the best burgers in. the. world. I always got take-out.

                    “Are you trying to say I’m cheap?” Nathan asked.

                    “I’m trying not to say it, actually,” I said.

                    Nathan stuck out his hand for a shake. “OK, then. Three Grubb burgers with Cajun fries and
         smoothies. Once a week; my manager can’t catch on to my avalanche of generosity.”

                     “Three Grubb burgers,” I glared at him. “This is ridiculous. Fine. Easiest bet I’ll ever win.” I

         shook his hand and whisked out. Then back in.

                    “What if you win? You get free Grubb burgers already. Am I supposed to give you some kind

         of prize?”

                    “You could start with not hating me.” He said.

                    “What makes you think I hate you?”

                    “No reason,” he said, making a face. I rolled my eyes and walked out. I started

         wondering...what if I did get a scholarship to UVA? It would be worth seeing the look on Jenny’s

         face.

                    When I got to the lunchroom to rescue Ivy from fringe Normals, it occurred to me I hadn’t
         asked Nathan what he had been doing in the guidance office.



https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search…msg-f%3A1668056256597275576&simpl=msg-f%3A1668056256597275576      Page 15 of 29
                        Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 17 of 30
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                          5/31/20, 8*14 PM




                     I sat through three classes sneaking and looking at the FEAR tape sleeve I’d found. I was in

         Government class staring at the photo of my parents that was tucked into the sleeve when an adult
         hand appeared to my left like a claw and snatched both of them from me.

                    “What is your name?” Mrs. Goodwin asked.

                    “Beth Ann,” I said. My heart clenched.

                    “This is not part of my class,” she said, holding up the tape case and sleeve to show me.

                    “Yes, ma’am, I’m sorry. I promise to put it away.” I grabbed my handbag and opened it.

                    She made a show of ignoring me and waltzing to the front of the room with my parents in the

         palm of her hand. “You should have thought about that before you brought it into my classroom.”

         And she opened a desk drawer, dropped them in and slammed it shut. I scratched at my left

         thumbnail, a nervous habit I’d had since forever. It usually had a bandage on it to remind me not to do

         it while it healed, but I’d painted my nails for the new school year. I drew blood and it got on the hem
         of my dress. You couldn’t see because it was dark, thank goodness.

                    After class ended, I went to the teacher. “Mrs. Goodwin, I’m sorry I was looking at the picture

         and the tape in class. I’m so sorry, but I need them back. My Mom needs them for work and if I don’t

         have them to her tonight, she’ll be screwed. Her boss is a nightmare.”

                    “Then have your Mom call me and I can tell her why I took them. Otherwise, you can have

         them back at the end of the week, Ms. Beth Ann.”

                    I glared at her and she kept her eyes on the papers she was sifting through. “Yes ma’am,” I

         said.

                    Her face said so much about who she thought I was. A spoiled brat who throws a fit if she
         doesn’t get what she wants. A microcosm for my selfish generation. “Let’s not start off on the wrong

         foot, OK?” she warned. I left.

https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search…msg-f%3A1668056256597275576&simpl=msg-f%3A1668056256597275576      Page 16 of 29
                        Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 18 of 30
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                          5/31/20, 8*14 PM




                    At least the actual tape was still in Matt’s car. I went to the bathroom and let myself cry for a
         full minute before I had to get to my next class. When I walked into seventh period journalism class,

         Nathan looked up from the second row and waved at me with a triumphant grin.

                                                                       Chapter 5



                    I shook my head in disbelief and took a seat beside Nathan. “Impressive. What are you doing
         in here?” I whispered.

                    “You came,” he said, laughing to himself. Becca walked past me with an indifferent glance

         my way. I shot Nathan a look. He shrugged. Mrs. Lamback came jittering in and I whispered, “Well.

         Here we go.”

                    The bell rang and there was no sign of Jenny. I half expected her to ride in on horse-drawn

         carriage. “Welcome, y’all,” Mrs. Lamback said. She was 978 years old but well preserved and had

         been teaching English at Leslie High School since the doors opened in 1970. Her hair looked like
         buttered popcorn glued to her skull and her back sloped into a hump beneath a flimsy rayon blouse.

         “Our fearless editor’ll be here in just a few minutes.” She said it as if this was a customary, allowable

         thing, that one of her students would just be there when she got there. I knew Jenny and Mrs.

         Lamback went to the same church. How much bullshit Jenny would get away with that year remained

         to be seen.

                    We had never gotten along. Ever. On the first day of fourth grade, I was seated at the same
         table as Jenny White and two other girls, both named Taylor. I stared panic-stricken at my blank

         worksheet when Jenny said, “What’s a matter, you can’t read?” Then she knocked my ruler off my

         desk. I looked up, confused and terrified. She and the other girls were finished with their work and

         bored. I picked up my ruler. Then Jenny knocked my markers off the table. I gathered them and put

         them closer to me. The girls snickered. Jenny swiped her arm across the table and knocked everything


https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search…msg-f%3A1668056256597275576&simpl=msg-f%3A1668056256597275576      Page 17 of 29
                        Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 19 of 30
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                          5/31/20, 8*14 PM




         down. I cried and they laughed and the teacher didn’t see.

                    I came home crying about it. After a rough first day at work, Mom sat me on the couch and

         said, “Jenny White? A little red-headed girl?”

                    I nodded and wiped my eyes.

                     “Jesus. OK, listen, I need you to just be nice to her, no matter what,” she said. “Do you

         understand?”

                    “But, Mom, she—”

                    “You need to be nice to her.”

                    By junior year, my relationship with Jenny hadn’t changed much.




                    We’d been waiting about ten minutes when the classroom door opened with a metallic shriek.

         And there she was, a binder pressed against her A cups like the Ten Commandments. Everyone sat up

         straighter, opened their eyes bigger. Stuff people always did when Jenny entered a room. That
         electric-orange hair fell in layers like hot lava oozing down her back. She glided across the room,

         flanked by the Taylors like they were bridesmaids in a wedding ceremony where Jenny would marry

         her goddamn self. And her legs were suspiciously athletic for someone whose mouth did all the

         running.

                    Jenny dropped her Mary Kay handbag on a desk in the front row and looked at us with the

         intensity of someone who runs a small planet, not a high school newspaper. Her mom was a
         cosmetics dynamo. Mom had all kinds of samples of lipsticks and pots of eye shadow and lip

         shimmer, but she never bought anything. Wayne couriered the freebies for his wife. I guess she held

         out hope Mom would suddenly decide to go Mary Kay wild and pay Wayne’s wife when Wayne

         signed my mom’s paycheck.

https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search…msg-f%3A1668056256597275576&simpl=msg-f%3A1668056256597275576      Page 18 of 29
                        Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 20 of 30
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                          5/31/20, 8*14 PM




                    I liked the eye shadows, but didn’t wear them on principle.

                    “Hmm, looks like I’ve got some new faces this year,” Jenny said looking at me. I noticed Mrs.

         Lamback sitting at a table with her back to us. I amused myself at the thought of her transcribing

         Jenny’s every word.

                    “Anyway, sorry I’m late,” Jenny continued. “I’ve been so busy.” It was the first day of school

         and she acted like she’d just hiked the Appalachian Trail while the rest of us sat around drooling all
         day.

                    “For those of y’all who haven’t been on my team before, it’s fast-paced and my standards are

         high, so you might want to think about that before you commit.” She looked straight at me.

                    The Taylors, still by her side after all those years, smiled and nodded at her in agreement.

                    “It’s not CNN,” I said under my breath. Nathan snickered and Becca, who sat adjacent to us

         and had obviously heard me, jerked her head around.

                    “Excuse me?” Jenny said.

                    “I said count me in.”

                    “Good,” Becca interjected. “We need a sports writer this year since Dan graduated.”

                    That’s about when the class flew out of whack. Jenny moved on without a word about me or

         sports. From her chatter I gathered that Nathan would do graphic design (oh. Well, that makes sense),

         Taylor One would serve as photographer, and Taylor Two, feature writer, and Becca would be
         assistant editor. By default, the freshmen girls, who had tested into the class for upperclassmen, were

         proofreaders for the first semester, at least. And for all of this work, Jesus White herself would take

         the credit.

                    Mrs. Lamback closed her Book of Jenny or whatever and turned toward us. “Thank you,


https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search…msg-f%3A1668056256597275576&simpl=msg-f%3A1668056256597275576      Page 19 of 29
                        Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 21 of 30
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                         5/31/20, 8*14 PM




         Jenny,” she said, standing up. After her bones settled, she walked to the front of the room.

                     “Boy, she’s a spitfire, isn’t she? It’s gonna be a good year. Now for those of y’all who’re new,

         this is a class, but, like I say, because y’all are running our newspaper, it’s more like a club. Every

         Thurs’dy I’ll do my thing and we’ll go over the fundamentals and whatnot, but y’all are gonna spend
         most of you time working as a team. You can think of this room as your studio.” She pronounced it

         “stood’ya.”

                    What.

                     “Jenny?” I said. “Since I’m sure nobody wants to hear what I have to say about football, I

         was thinking I could write about music.” Nathan chuckled.

                     “Have you ever read this paper?” Jenny said. “I cover music.”

                    “Yeah, that’s why I’m offering to help,” I said. Jenny set her jaw. This caused The Taylors to

         snark-text each other. They did it all the time like nobody could see. I know you’re talking about me,

         assholes.

                    “Leslie loves its football and I’m willing to trust you with it,” Jenny said. “You should take
         that as a compliment. Now I want game highlights Friday night and then write a longer piece about

         the game for Monday. About eight-hundred words.” My face went flat and Nathan whispered, “Don’t

         worry, I’ll help you.” Mrs. Lamback must have fallen down a hole because she was nowhere.

                    The class ended on an exhausting note. I gathered my things and turned to leave when Mrs.

         Lamback sprang up beside me and called Jenny over.

                     “How is she going to meet deadlines?” Jenny said, breathless. “She can barely even read.”

         My stomach turned because the deadline-driven internship had nearly killed me.

                    “I can meet weekly deadlines,” I said, unsure of why I was going through with this other than
         to prove her wrong and win a free burger.

https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search…sg-f%3A1668056256597275576&simpl=msg-f%3A1668056256597275576     Page 20 of 29
                        Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 22 of 30
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                          5/31/20, 8*14 PM




                    “Mrs. Lamback, we interned together this summer,” Jenny said, “and my dad had to make

         extensive edits on all her stories.” I wilted. That was also true. But it was more that her dad was a
         control freak and rewrote everything in his own words. He gave Jenny all the cake assignments, too.

         She was interviewing rock stars at the Civic Center and while I was told to attend city council

         meetings. And it wasn’t like I was tossing a fist full of alphabet at the screen for him to sort out. All I

         could think was, at least you have a dad.

                    “We need to put aside our differences,” Mrs. Lamback warned. “Now, I think if you try, you

         gals can find a way to work together, can’t you?”




                                                                       Chapter 6

                     Walking out of that class felt like lifting a plastic bag off my head. When I got outside school,
               Nathan caught up to me. “Hey,” he said, tapping my arm.

                    “Forget it,” I said. “I’ll buy my own Grubb burgers.”

                    “I’m sorry,” he said. “I guess that was unfair.”

                    “Unfair. There’s a word.”

                    “Maybe I’m the one who was looking forward to you being there.”

                    Then Matt hurried up to us on the sidewalk. “I’ll pull around,” he said, touching my arm

               affectionately. Then he kept going toward the student lot.

                    Nathan and Matt had a storied history. There was the dumpster incident, but I remember

               hearing Nathan verbally abuse him in gym class. Girls are evil and plotting while boys are just

               balls-out dicks to your face. Matt wasn’t a sports guy, but he was flamboyantly bad on purpose,

               just to be funny, and seemed to always be stuck on Nathan’s team. I think gym teachers should be


https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search…msg-f%3A1668056256597275576&simpl=msg-f%3A1668056256597275576      Page 21 of 29
                        Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 23 of 30
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                          5/31/20, 8*14 PM




               shot into space. “Matt Rainn, huh?” Nathan asked, a huge sarcastic smirk on his face. I threw my
               head back and shut my eyes.

                    “No,” I said.

                    “Not how it looks to me,” he said. Just over Nathan’s shoulder, I met eyes with Taylor One

               who saw Nathan and I talking and gave me an evil look. I wondered if Jenny had told her about

               seeing me rubbing his luscious chest. Of course she had.

                    “I need to run.” I said. I found Ivy rummaging through her purse nearby. Girl had a whole

               ecosystem going on in there and her dad’s credit card in case she needed anything. Like

               chandelier earrings for her friend.

                    “Oh my God, Castle, The look on his face!” she said. “I saw the whole thing. I didn’t want to
               interrupt.”

                    “Interrupt what?”

                    “Nathan was kissing you with his eyes.” Ivy was obsessed with sex. And having sex with

               Nathan. So was I. She acted like a conversation was some kind of euphemism form of fucking.

                    “I wish. Hey, I was going to ask you,” I said. “Does your car have a tape deck?”

                    “What’s a tape deck?” she said.

                    “Nevermind. Are you shadowing tonight? I was thinking you could come over and help me

               out with something.” Ivy was unofficially working at the hospital, helping her dad after school.

               He was a neurosurgeon. Steady hands must skip a generation because Ivy was clumsy as a

               newborn giraffe. It was one of many things we had in common. In fact, we’d been best friends
               since we ran smack-face into each other in a dodge ball play gone wrong. Fourth-grade P.E. was

               no joke.



https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search…msg-f%3A1668056256597275576&simpl=msg-f%3A1668056256597275576     Page 22 of 29
                        Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 24 of 30
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                         5/31/20, 8*14 PM




                    “Yeah, sorry, dude.” Then Robbie Carroll The Bro walked by and said, “Hey, girls,” in our

               direction. He had a body like hollow skin stuffed with gourds. Round biceps and stout, oblong

               legs. We looked up and he was staring at Ivy’s perfect pair that touched in the middle like they

               were kissing. These weren’t breasts, they were tits. Tits that would make a gynecologist blush.

               Over the summer, Ivy had melted up and in and out in all the right places. Her top half screamed
               sex in a way you had to see to believe. Mine squatted fearfully beneath a drapey boatneck frock.

                    “Too much?” Ivy asked, admiring her neckline.

                    “Way too much,” I said. Ivy had a proud smirk on her face while she watched Robbie

         continue down the sidewalk.

                    “That’s got to happen,” she said. Robbie was rich as hell because of his dad’s farm or, more

         specifically, because peddling bull semen was so lucrative. Somehow nobody made fun of that. He

         always cupped his hands and said, “Retard room!” when I went into Mr. V’s classroom.

                    “This is a sign,” Ivy said, still clutching my arm. It was a thing she did when she had strong

         feelings about anything. “Nathan is after you and now Robbie is after me? Things happen in junior
         year, Beth Ann. People start crossing over from different social groups.”

                    “I’m not going anywhere,” I said. “But speaking of that, are you sure you can’t come over

         after work?”

                    “Sorry, I can’t. Wouldn’t it be wild if I was dating Robbie and you were dating Nathan and

         we’d be queens of the school,” Ivy gushed. “We’re going to take Jenny down. She’s the swine flu and

         we’re vaccines!” she yelled it like a fight song.

                    “Shh! We can’t have this conversation out loud at school and expect to keep our crowns.

         Besides, I don’t trust Nathan.”

                    “You don’t trust anybody,” she said. Fair enough. I shrugged and looked toward the mountains


https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search…sg-f%3A1668056256597275576&simpl=msg-f%3A1668056256597275576     Page 23 of 29
                        Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 25 of 30
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                         5/31/20, 8*14 PM




               that surrounded our school, our town. In a couple months they would be downright majestic with

               fall color.

                    Matt’s car rumbled up to the curb. “See ya,” I said. Ivy gave me a funny look and I ducked my

               head and got into the passenger seat. My dad’s tape was already playing, loud.

                    “How was the first day?” he asked over the music.

                    “OK.” I turned up the volume so it was too loud to talk and he got the hint. It was only a five-

               minute drive. Not long enough. We pulled into his driveway and he handed me my tape. I wanted
               to ask him if we could go driving around so I could hear it, but figured that would give him the

               wrong idea.

                    “Come in for a minute,” he said. “I have something for you.”

                    “Uh, that’s OK, I need to get home.” I saw that Mom’s car was in our driveway, which was

               not typical. Not at three-thirty in the afternoon. I’d spent the past six hours rehearsing what I’d

               say to her about what I’d found. And I wasn’t going to walk into a cop’s house. That’d be a real

               mind game.

                    “Well, stay here, I’ll be right back,” he said and ran inside. Annoyed, I said, “OK.”

                    Matt’s mom came to the door Matt had left open. I hadn’t been in their house since she used
               to drive me to little league soccer games. Matt and I were on the same team. God knows where

               my mom was and why she never made it to the games. Maybe she was working. It suddenly made

               me sick wondering, though.

                    “Well, hey there, Miss Beth Ann. How are you, Honey?”

                    “I’m good,” I smiled. I’d always liked Betsy.

                    “Where’s dad?” Matt asked from inside.


https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search…sg-f%3A1668056256597275576&simpl=msg-f%3A1668056256597275576     Page 24 of 29
                         Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 26 of 30
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                         5/31/20, 8*14 PM




                    “Working, Matthew,” Betsy said with a frustrated sigh. She fixed her smile back and looked to
               me and said, “How was the first day?”

                    “Full of surprises,” I said, hoping Matt would hurry up.

                    “You just never know what to expect do you?” she giggled. God, she was sweet, like a

               grandma. She was older than Mom, probably in her late forties. Her short blond hair curved
               around her ears, homely with a slight potbelly, like I thought a mom should be.

                    “You sure don’t.” I smiled and stole glances behind me to make sure Mom didn’t peel out of

               the driveway. For all I knew, she was a fugitive. That made me, legally speaking, foster-care-bait.
               I scratched my thumbnail cuticle raw. I wondered if Betsy knew anything about my family that I
               didn’t. If we were being watched. I knew it was a crazy thought, but what Dad had written in his

               letter was crazier.

                    “Matthew, what are you doing down there? You invite her over and then you disappear?”
               Betsy called. Seriously.

                    Matt came out of the door holding a few black and white saddle-stitched zines.

                    “I got you a few copies of SLIT,” he said, loud. I blushed and glanced at Betsy, who was

               oblivious. “And here’s a Walkman. It plays tapes.”
                    “Oh. Thanks,” I nodded to Matt, looking over my shoulder at my house. Betsy disappeared
               inside.

                    “You can hang out if you want,” he said, with the slightest half smile. “Want to listen to some

               music? I have my friend Zeke’s demo. It’s supposed to be killer. They drove up to Arlington and
               recorded it at Inner Ear Studios.”

                    “Really? Do you go there a lot?”

                    “No, I didn’t go. So you wanna come in?”

https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search…sg-f%3A1668056256597275576&simpl=msg-f%3A1668056256597275576     Page 25 of 29
                        Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 27 of 30
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                         5/31/20, 8*14 PM




                    “No thanks. I have a lot of work to do.”

                    “It’s the first day. What’s so urgent?” he asked.

                    I was as sexy as an angry, neurotic, possibly underage fugitive could be, I’ll give him that, but

               I was starting to feel like a magician. It was the first day of school and I was caught in a love
               huddle with the Boy Next Dork and the Art Jock. That’s news, Jenny White? Are you paying

               attention?

                                                                       Chapter 7

                    Mom and I rented a squat pink bungalow from a Vietnamese woman named Joyce. That
         couldn’t have been her real name, but her English was so bad I didn’t bother solving the riddle. God
         love her, just waving at her turned into a half-hour ordeal. She’d sputter and rant and spit out

         gibberish, but she was generally a nice human being and understood when our rent was late, which
         was always. The house looked like a dusty chunk of wedding cake abandoned on a hillside. I took a

         deep breath and walked inside, listening to Dad’s tape with Matt’s Walkman. An interesting choice
         for a sound barrier between me and her.

                    Mom was in the kitchen nursing red box wine from a plastic cup and mixing something in a
         metal bowl. Even after a long day she looked like a strawberry-blond china doll. It’s weird being

         jealous of your own Mom. She had nice lines, my mom. Young and delicate. My cheekbones were
         wider, more heart-shaped. My lips were full, but not pouty. To say my skin was ruddy was being

         polite. My eyes were my favorite feature. Mom’s black wrap dress Ved low and a silver charm nestled
         between her boobs. She was cooking? God.

                    “I thought culinary skill died with Grandma Ella,” I said, peering into the brown goo in the
         mixing bowl. “What is that?”

                    “Cookies for Howard’s party. It’s tonight and it’s going to be fun. He’s having a big chicken



https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search…sg-f%3A1668056256597275576&simpl=msg-f%3A1668056256597275576     Page 26 of 29
                        Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 28 of 30
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                          5/31/20, 8*14 PM




         roast and I’m bringing a dessert. Hey, don’t roll your eyes at me,” she said. “And take off those
         headphones in the house; it’s rude.”

                    Mom kept stirring. I opened the fridge. “Howard. Pot belly? Drives the Ford Ltd.?” My heart

         was pounding.

                    “No, that’s Hal, but you know,” She stopped mixing and looked past me all misty-eyed. “Hal
                    is just … he’s a friend, but I don’t feel a hundred percent about what we have.”

                    “Gross, Stephanie.” I called her Stephanie when she wasn’t acting like a mom. I always called
         her Stephanie.

                    I was continually perplexed that she was willing to share details about every guy who bought

         her a steak dinner, yet I had no idea whatever happened to my actual father. She frowned. “Oh, Beth
         Ann, what’s gross about a man and a woman showing their love for one another?”

                    “Your skin is old. People should quit touching each other when they turn thirty.” I said it

         thinly, hoping she’d notice something was wrong. Ask me about it.

                    “Besides, he could be the one,” she said, eyeing our peeling rose-bouquet wallpaper. “And
                    take off those headphones! And stop calling me Stephanie!”

                    “Then stop talking to me like we’re a couple of strippers,” I said, inspecting a leftover
         sandwich wrapped in foil.

                    “Leave some of that,” she said in that voice. She wouldn’t come right out and say she didn’t

         want me to get fat again, but I knew the truth.

                    “Does Howard have kids?” I asked, putting the sandwich back.

                    “Yeah, a daughter. She’s four, I think. He’s divorced. I just met him, he’s new in the ad
         department.”


https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search…msg-f%3A1668056256597275576&simpl=msg-f%3A1668056256597275576     Page 27 of 29
                        Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 29 of 30
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                         5/31/20, 8*14 PM




                    “Does he ever see her?” I asked.

                    “Yeah,” Mom said, quickly, almost not saying it at all.

                    “Oh.” I was getting ready to turn and leave when I said, “Mom, whatever happened to Dad?

               Where is he now?”

                    She put her plastic cup down and fixed her mouth into a flat line. “Beth Ann,” she said,
               putting her hand on her chest. In a breath she’d made it about her.

                    “Why did we leave?” I pushed.

                    Why were the cops looking for you?

                    Without a word she moved past me into the living room.

                    The day we’d moved to Leslie was a flash memory. I’d been in kindergarten and she’d picked
               me up from school instead of letting me ride the bus home. We went to McDonald’s, got on the

               interstate, and made the five-hour trip south to Leslie in the pouring rain. And we never went
               back. I was afraid something was very wrong. I didn’t realize till that day I was right.

                    When I closed my eyes I could still see the back of her head, driving, her hair in a messy knot,

               and the outline of the car windows lined with rain. I’d been scared and confused and it hadn’t ever
               gone away. Mom had done a fantastic job taking his memory by the neck and drowning it. Had I
               asked about him when I was small? Had she told me and I’d forgotten?

                    “He’s not in prison is he? You said he was going there when you picked me up that day. From

               school. I remember that.” Once I’d started talking about it, I couldn’t stop. I said this to the back
               of her head, which was now pressed into her open palms. Then she turned to me.

                    “Why are you doing this now?” Her voice sounded like a hand moving across a fogged mirror.

               I wanted to shatter it with my fist.


https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search…sg-f%3A1668056256597275576&simpl=msg-f%3A1668056256597275576     Page 28 of 29
                        Case 1:20-cv-05596-PGG Document 1-8 Filed 07/20/20 Page 30 of 30
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike, RESUBMISSION                                                         5/31/20, 8*14 PM




                    “I want to know where he is, Mom.”

                    “Oh no. No, no, no. You don’t understand, but I can’t let you do that,” she said standing up
         and pacing.




    --
    Aimee C.

          A ZINE CALLED MIKE_Condayan.docx
          329K




https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search…sg-f%3A1668056256597275576&simpl=msg-f%3A1668056256597275576     Page 29 of 29
